Dissenting Opinion by
Jacobs, J.:
As pointed out by the majority, the disposition by a lower court of a petition to open a judgment will not be disturbed on appeal absent an error of law or a clear, manifest abuse of discretion. Balk v. Ford Motor Co., 446 Pa. 137, 285 A.2d 128 (1971). Triolo v. Philadelphia Coca Cola Bottling Co., 440 Pa. 164, 270 A.2d 620 (1970); Matyas v. Albert Einstein Medical Center, 225 Pa. Superior Ct. 230, 310 A.2d 301 (1973). Appellee’s failure to file a timely answer is not excused by any reasonable cause but is merely explained by lack of diligence. Whereas such an excuse might be sufficient to justify a lower court in exercising its discretion to open a judgment, the failure of the lower court to do so could hardly be considered a clear and manifest abuse of discretion. There is no support for the majority’s position that an individual unschooled in the law, even though a president of a company, can ignore a properly endorsed notice to plead and be immune from unfavorable consequences. I respectfully dissent and would affirm the court below.